DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 43 is objected to because of the following informalities:  indication of what “TTR” represents should be spelled out, followed by TTR in “(TTR)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The specification describes in Example 15 methods of inhibiting TTR-fibrillization of V30M TTR under neutral conditions, preferably using sodium deoxycholate.  And Example 16 describes using the humanized 371M antibody and 313M antibody in this TTR-fibrillization inhibition assay.  Pages 19-20, 41-45 & 48-49 then describe randomly mutated/substituted, etc. antibodies for use in the instant method.  However, only the murine antibodies 371 & 313, and closed-ended definition of what constitutes the human TTR protein (i.e., as it relates to SEQ ID NO: 1), and thus structurally defines this required component of the claimed method.  Accordingly, no SEQ ID NO is required within the claims to indicate what constitutes a definable and functional TTR molecule for TTR-fibrillization for use in the currently claimed method.
Page 14 describes various “variant TTRs”, which include “D18G, V30M, L55P, Y114C, Y116S and V122I”, to which the human antibodies bind, in order promote removal of TTR amyloid.  No other “variant TTRs” are described, except for 24 point mutations on human TTR on page 61 of the specification.  However, the genus of “TTR variants” required for this component of the claimed invention is not adequately described, in order to measure any unknown test sample that affects inhibition of TTR-fibrillization.  In conclusion, the currently claims do not reasonably show possession of all of the required components to practice the instant invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In other words, the specification must adequately describe at least a representative member of the genus of “variant TTR” molecules that is involved in TTR-fibrillization, in order to define an invention that works.  Therefore, in the absence of sufficient recitation of distinguishing identifying characteristics, because one skilled in the art cannot 
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In particular, no limitation of when inhibition of TTR-fibrillization is measured is recited within base claim 43, as recited in the preamble; thereby, being currently incomplete in what activity is being measured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.




If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        March 16, 2021